33 F.3d 65
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PHIBRO ENERGY, INC. and Phibro Energy USA, Inc., Plaintiffs-Appellants,v.Ron BROWN, Secretary of Commerce, Lloyd Bentsen, Secretaryof the Treasury, and Togo D. West, Jr., Secretaryof the Army, Defendants-Appellees.
No. 93-1389.
United States Court of Appeals, Federal Circuit.
May 19, 1994.

Before PLAGER, Circuit Judge.
ON MOTION
ORDER
PLAGER, Circuit Judge.


1
Upon consideration of the unopposed motion of Phibro Energy, Inc. and Phibro Energy USA, Inc. for summary reversal of the Court of International Trade's May 21, 1993 decision dismissing their case for lack of jurisdiction, in view of this court's recent decision in Conoco, Inc. v. United States Foreign-Trade Zones Board, No. 92-1396,

IT IS ORDERED THAT:

2
(1) The court's July 12, 1993 stay order is lifted.


3
(2) Phibro's unopposed motion for summary reversal is granted.


4
(3) The case is remanded to the Court of International Trade for adjudication on the merits.


5
(4) Each side shall bear its own costs.


6
(5) The revised official caption is reflected above.